Title: To Alexander Hamilton from Welcome Arnold, 15 July 1791
From: Arnold, Welcome
To: Hamilton, Alexander



Providence 15th July 1791
Sir

The Collector of this district has this day Furnished me with an Extract of your letter to him requiring notice to be transmitted to the Collectors from Boston to New York of my delinquency in the payment of a Bond given in his Office, to Prevent my obtaining Credit Elsewhere “in Evasion of the Law.” This official Direction Sir, to the Collectors of this port I presume could not be given without coming to a Judgment in the dispute Subsisting between him & myself.
I cannot believe Sir that you would knowingly countenance a Public Office under your department, being used as an Engine of Pique, or Resentment; and being Ignorant of the facts & Circumstances Stated to you (except that they were Ex parte)—I was no less Astonished, then wounded, at the order from the Secretary of the Treasury f⟨or⟩ an official Stab at my reputation without any Conditional referrence to the Circumstances of the Case. Is it not possible Sir that a Collector may Err? That he may put a bond in Suit when it is not due? That he may demand a Greater Sum than is due?
When he is convinced of this last, and offers to remit the Surplussage shall he be justified in demanding the cost which may have arisen on the Suit? This cost I take to be the only Obstacle which prevents the duties your letter Alludes to being paid—and Convinced as I am Sir, of the unjustifiable Motives from which it has been Incurred; of my own uprightness towards the public revenue, actually, and Intentionally, and from which No Ill-treatment by the Collector shall provoke me to depart ⟨there⟩ is no Consequence of Property or Reputation, that it can Involve, which I shall not hazard with Chearfulness; in Preference to a Voluntary Complyance with what I deam so Injurious to the rights of a Citizen. Colo. Olney has this moment acquainted me that 127 dol will be deducted from the bond on which I am Sued. The Remainder is ready for him, and has been, I shall pay him no Cost except by Execution. What the Law will determine I know Not, but I am at no loss what will be the feelings of my fellow Citizens. Shall a merchant be placed in the disagreeable Alternative of having his credit destroyd, or of paying every demand which a Collector thro’ mistake, or Design shall Exhibit against him? No Sir, I ask your pardon ⟨then⟩ for offering, thus late, some Reasons for my Conduct in a case in which it may Seem, to Some, you have given your opinion; But it is the first moment of my knowledge it was before you in judgment; And I rely with Confidence upon your known Character both in Public & ⟨in⟩ Private life, that the moment you are apprised it was a disputable Case, you will no Sooner decree a Severe penalty upon one party, unheard, in a case between a Citizen and a public Officer, than between Citizen, & Citizen.

I have the Honour   to be With all due Respect   Sir your most obt Ser
W A
Hon. Alexander Hamilton Esq.Secretary of the TreasuryPhiladelphia

